Citation Nr: 1338252	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  12-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, with rhinitis. 

2.  Entitlement to service connection for a respiratory condition, to include asthma, with rhinitis and hay fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran was afforded a videoconference hearing in September 2013, and a transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory disorder, to include asthma, with rhinitis and hay fever is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1955 rating decision, the RO denied service connection for seasonal asthma and rhinitis.  The Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the October 1955 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for seasonal asthma with rhinitis, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSIONS OF LAW

1.  The October 1955 rating decision that denied the Veteran's claim of entitlement to service connection for seasonal asthma with rhinitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the October 1955 rating decision is new and material, and the claim of service connection for seasonal asthma with rhinitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision.

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Lay persons are competent to report symptoms and may also be competent to establish a nexus to service under certain circumstances.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection for seasonal asthma and rhinitis was denied by the RO in October 1955 because it was not shown to have been incurred in or aggravated by service.  Service connection for seasonal asthma and rhinitis was specifically denied as preexisting enlistment.  He had pneumonia in service, which was held to have resolved.  The Veteran was notified of the decision and his appellate right in November 1955, and no appeal was forthcoming.  As such, the decision became final.  

At the time of the prior decision, there was a finding that seasonal asthma and rhinitis unquestionably preexisted service.  The evidence of record at that time consisted of service treatment records, to include an entrance examination with no noted respiratory disabilities, and a separation examination that noted the Veteran denied a history of tuberculosis, malaria and syphilis.  Other service treatment records showed the Veteran was treated for pneumonia in service, and diagnoses of allergic or seasonal asthma, seasonal rhinitis and hay fever were considered.  

In the present appeal, additional evidence has been received in support of reopening the Veteran's claim of service connection for seasonal asthma with rhinitis.  For the reasons to be discussed at least some of this evidence is new and material, and his claim may be reopened for consideration on the merits.  

Of import, additional evidence to include his September 2013 hearing testimony has been received, and includes the Veteran's contentions that his respiratory condition, to include asthma did not exist prior to service.  In addition, treatment records since the 1990s show that the Veteran has received continual treatment for his respiratory disorder, to include asthma, and at a September 2012 VA examination the Veteran reported that he never had asthma before in-service treatment with penicillin for pneumonia, and that he has had regular problems with the condition since then.  Service connection for seasonal asthma was denied, in part, as preexisting service.  Current evidence includes the Veteran's explanation of his condition prior to service, specifically statements that he did not have asthma prior, and cures one of the evidentiary defects that previously existed.  

The received evidence is not cumulative and redundant of evidence already of record, as there is evidence of a current disability and statements relating it to service and indicating that it was not present prior to service.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having received new and material evidence, the Veteran's claim of service connection for seasonal asthma with rhinitis, must be reopened and considered on the merits.  



ORDER

The application to reopen the claim of service connection for asthma with rhinitis is granted.  The appeal is allowed to this extent.


REMAND

The Veteran contends that he is entitled to service connection for asthma with rhinitis, which has been recharacterized as entitlement to service connection for a respiratory condition, to include asthma, with rhinitis and hay fever.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the claimed disease or injury preexisted entrance into service, and clear and unmistakable evidence that either the disability resulting from the disease or injury did not increase in severity during service, or that any increase in disability resulting from the disease or injury during service was due to the natural progression of the disease or injury.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Here there is some evidence that he may have given a history of pre-service respiratory impairment during service, that is now denied.  Further, there is some question in the record as to whether there was any chronic or continuing respiratory impairment during service that either had its onset or was made worse by service.

Service treatment records show that his September 1953 entrance examination did not note asthma, rhinitis, hay fever or any other respiratory disease.  The Veteran was diagnosed as having asthma while in service.  Specifically, service treatment records in October 1953 show that the Veteran experienced decreased breathing, wheezes, and a cold, and was later that month given a nontechnical diagnosis of hay fever, asthma and atypical pneumonia.  At least some of this pathology had apparently resolved following in-service treatment.

The Veteran has current diagnoses to include asthma, and allergic rhinitis according to the VA examination in September 2012.  The Veteran has indicated that he has used inhalers for many years.  Treatment records show that he has received treatment for allergic rhinitis and asthma since at least 1991.  The Veteran has reported that following service he received private treatment for the same, but that doctor's records are no longer available.  

The Veteran was afforded a September 2012 VA examination, wherein the examiner opined that the Veteran's asthma and allergic rhinitis were not at least as likely caused by or aggravated beyond the natural course by illness, injury or event during service.  Reasoning included that the Veteran had a history of cough and wheezing with cold symptoms for three weeks at the time of his entrance examination.

The Board observes that the Veteran should be afforded a VA examination in regards to a respiratory condition, to include asthma with rhinitis and hay fever.  The examiner should indicate whether there is unequivocal evidence of any respiratory chronic disorder pre-existing service, or whether there is any indication of any chronic respiratory disorder clinically established during service.  If pre-existing disorder is unequivocally shown, an opinion as to whether there was a permanent increase in severity should be entered.  It should also be determined when there is evidence of a chronic respiratory disorder.  The examiner should opine as to whether it is at least as likely as not that any current respiratory disability is due to or resulted from service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder, to include asthma with rhinitis and hay fever.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary testing.  The examiner should indicate whether there is clear and unmistakable evidence of a chronic respiratory disorder prior to service, and if so, it should be indicated whether the pathology underwent any permanent increase in pathology during service.  The examiner should also specifically provide an opinion as to whether it is at least as likely as not that the Veteran's respiratory disorder, to include asthma with rhinitis and hay fever is related to service.  If pathology in-service was not representative or chronic or continuing impairment that should be set forth.  A rationale for any opinion reached should be provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran fails to report, a copy of the notice of examination should be associated with the record.

3.  thereafter, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures. 

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


